       Case: 1:19-cv-00012 Document #: 18 Filed: 06/26/19 Page 1 of 1 PageID #:78




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


AMIRRA SUMMERS,

       Plaintiff,


-vs-                                               CASE NO.: 1:19-CV-00012

HALSTED FINANCIAL SERVICES,
LLC,

       Defendant.

                                      /

                                 NOTICE OF SETTLEMENT

        Plaintiff, Amirra Summers, by and through the undersigned counsel, hereby notifies the

Court that the parties have reached a settlement with regard to this case and are presently drafting

and finalizing the settlement agreement, and general release or documents. Upon execution of

the same, the parties will file the appropriate dismissal documents with the Court.

        Dated: June 26, 2019



                                                             /s/Frank H. Kerney, III, Esquire
                                                             Frank H. Kerney, III, Esquire
                                                             Florida Bar #: 88672
                                                             Morgan & Morgan, Tampa, P.A.
                                                             201 North Franklin Street, 7th Floor
                                                             Tampa, FL 33602
                                                             Telephone: (813) 223-5505
                                                             Facsimile: (813) 223-5402
                                                             fkerney@forthepeople.com
                                                             snazario@forthepeople.com
                                                             mmartinez@forthepeople.com
                                                             Counsel for Plaintiff
